Exhibit 17.1 July 19, 2013 Pure Bioscience, Inc. 1725 Gillespie Way El Cajon, CA 92020 Re:Resignation as Chairman and Director I, Dave Pfanzelter, hereby voluntarily tender my resignation as a member and Chairman of the Board of Directors of Pure Bioscience, Inc., a Delaware corporation, effective immediately upon the date set forth above. I have appreciated the opportunity to serve with such a fine group of dedicated and hardworking directors, officers and employees, and wish all of you continued success in all of your endeavors. By copy of this letter, I would also ask that all past due compensation be forwarded to the following address: 33605 Contour Drive Burlington, WI 53105 Very truly yours, /s/ Dave Pfanzelter Dave Pfanzelter
